OPINION OF THE COURT
James E. d Auguste, J.
The application by defendant Lorna M. Tingling for an order to show cause and a temporary restraining order is denied.
*616Ms. Tingling seeks to vacate a default judgment taken against her by plaintiff Harvest Credit Management VII LLC as assignee of HSBC Bank, N.A. Taking into account the self-represented nature of Ms. Tingling’s submission, it remains readily evident that her application is completely without merit. Ms. Tingling asserts that she is not the defendant because her legal name is written in lower case letters with only initial capitalization. (See aff of Loma M. Tingling, sworn Oct. 11, 2012 at 6.) According to Ms. Tingling, the actual defendant is a state created fictitious entity with the same name except it is written entirely in capitalized letters. (Id.) Ms. Tingling’s argument is premised on a debunked legal theory termed by some courts as the redemptionist or free sovereign movement. (See e.g. Cooper v United States, 104 Fed Cl 306, 313-314 [2012] [noting the prevalent use by movement adherents to argue for rights premised on a name’s initial capitalization, which is putatively distinguished from a fictitious state created entity spelled entirely with capitalized letters].) The redemptionist argument was succinctly described by the Ohio Supreme Court as follows:
“The Redemptionists claim that by a birth certificate, the government created ‘strawmen’ out of its citizens. A person’s name spelled in ‘English,’ that is with initial capital letters and small letters, represents the ‘real person,’ that is, the flesh and blood person. Whenever a person’s name is written in total capitals, however, as it is on a birth certificate, the Redemptionists believe that only the ‘strawman’ is referenced, and the flesh and blood person is not involved.” (Ohio v Lutz, 2003-Ohio-275, H 12, 2003 WL 152837, *3, 2003 Ohio App LEXIS 298, *8 [8th Dist Ct App, Jan. 3, 2003, No. 802412003]; see also Bryant v Washington Mut. Bank, 524 F Supp 2d 753, 758 [WD Va 2007] [describing the theory as based on “equal parts revisionist legal history and conspiracy theory”].)
Moreover, the redemptionist legal theory explains why Ms. Tingling uses the term “in Admiralty,” signs her submission as “Loma M Tingling, UCC 1-308 Secured Party Creditor,” and demands payment in United States currency that is defined as being “One Ounce Silver” coinage:
“The Redemptionist theory also sheds light on [plaintiffs] otherwise puzzling practice of putting the words ‘IN ADMIRALTY’ at the top of most of his filings, as well as his seeming preoccupation with *617the UCC. The Redemptionists claim that when the country went into bankruptcy [by leaving the gold standard in 1933], maritime law became the law of the land. The only laws in force are the UCC, and every interaction between persons is financial.” (McLaughlin v CitiMortgage, Inc., 726 F Supp 2d 201, 211 [D Conn 2010] [internal quotation marks omitted].)
Ms. Tingling’s arguments advanced in support of her order to show cause are completely without merit and, as such, the court declines to direct the plaintiff to respond to her submission or to stay enforcement of the money judgment.
The foregoing denial of Ms. Tingling’s order to show cause is without prejudice to a new application that properly sets forth either a legitimate mandatory basis for vacating the default judgment (i.e., a failure to properly service the complaint) or a valid discretionary basis for vacating the default (i.e., a reasonable excuse for the default and a meritorious defense).